CHIEF JUSTICE PETERS
delivered the opinion of the court.
This action was brought by appellant, the widow of E. C. Vinson, deceased, to recover the value of the wheat and corn necessary to furnish and sustain the widow and infant children of decedent one year with breadstuff.
It appears from the agreed facts that Vinson at the time of his death was a bona fide housekeeper with a family; that he left the appellant, his widow and four infant children, and left the wheat and corn in possession of his widow. Appellee sold them under his distress warrant for rent, claiming that he had leased the land to Vinson on which the wheat and corn grew, and that by the terms of the lease the crop to *539be grown on his land leased to Vinson was pledged for the payment of the rent.
In the case of Ross &c. v. Wilson, Peter & Co. (7 Bush, 29), in a well-considered opinion, this court held that at law the general rule is that a grant or mortgage of property to be acquired in future is void. It results therefore that the claim to the property under the agreement in the lease to pledge it before it existed can not avail against the rights of the widow and infant children secured by the statute.
Wherefore the judgment is reversed, and the cause is remanded for a new trial and further proceedings consistent herewith.